Citation Nr: 1539621	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1966 to October 1967, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a June 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  At the hearing and after, the Veteran submitted additional evidence in connection with his claims.  He has waived initial RO consideration of such.

Additionally, as the Veteran noted at the hearing, the claim with regard to a psychiatric issue has been expanded to contemplate all potentially diagnosed acquired psychiatric disorders, and not just PTSD.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for right and left knee disabilities, hearing loss, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection of tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to tinnitus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims (CAVC or the Court) has declared that tinnitus is an organic disease of the nervous system, and hence is a listed disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has reported that his tinnitus, described as a ringing in his ears, was first manifested on active duty service.  He has consistently stated that the tinnitus began when he was exposed to a grenade explosion during basic training; he also cites exposure to heavy equipment noise, explosions, and small arms fire in Vietnam.  He has also stated that while not constant, his tinnitus has regularly recurred since that time.  No post-service acoustic trauma is shown.

The Veteran is competent to report the onset and occurrence of tinnitus, as he can experience and identify the condition through his five senses and without benefit of any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  While treatment records in and since service fail to show any treatment for or diagnosis of tinnitus, that absence does not render the competent lay evidence incredible merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no basis in the record upon which to question the Veteran's credibility.  

As the negative VA nexus opinion of October 2009 is in fact based on the lack of treatment records, and fails to fully consider the credible lay statements, it may not be assigned any probative value.

Accordingly, the Board finds that the preponderance of the competent and credible evidence favors the claim.  The Veteran's lay statements are uncontradicted by other evidence of record.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is required with regard to the remaining claims to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Knees

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has competently and credibly reported that he stressed, banged, and otherwise strained his knees as a field wireman in service when climbing poles to string wire.  He contends that ascending and descending the poles, to include falling or landing hard, caused repetitive injuries to his joints.  These complaints are consistent with the duties associated with his Military Occupational Specialty (MOS), establishing a likely in-service injury.

Further, the Veteran reports current left and right knee pain, which he reports has caused some functional impairment.  Arthralgias are in fact listed as current problems in VA records.  The evidence shows the likelihood of a current disability of each knee.

Finally, there exists a reasonable possibility of a nexus between the two; no examination has explored this possibility, and such is required under the applicable regulations and case law.

The Board notes that at the examination for entry onto active duty, the Veteran reported a history of a "trick" knee, but the examiner found no current active pathology or disability.  The Veteran is not considered, therefore, to have pre-service left knee disability.  Crowe v. Brown, 7 Vet.App. 238, 240 (1994).

Hearing Loss

The October 2009 VA examiner's negative nexus opinion is not adequate for adjudication.  He bases his opinion on the lack of contemporaneous medical records, and does not consider the competent and credible lay evidence.

Further, exposure to in-service acoustic trauma is now established, as is service connection for tinnitus.  Such must be considered fully in any opinion regarding a nexus to service for hearing loss.  
Finally, the Board notes that entry and separation audiograms are presumed to have been conducted under an older measurement standard.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  It is not clear how or if this may impact the analysis of hearing loss, but the change must be acknowledged.

Psychiatric Disability

The Veteran alleges that his current psychiatric disorder is etiologically related to his experiences in Vietnam, in which he and his unit came under enemy fire at night while in camp, or during convoys.  The RO has found, based on the Veteran's reported details and timelines, that his allegations cannot be verified, and hence no stressor is established.

However, the Board finds that for several reasons, a stressor event or events did occur or likely occurred, and hence must be considered by a VA examiner in rendering an opinion.

First, while the specific incidents related by the Veteran cannot be verified, the research by the RO shows that similar incidents did in fact happen to the Veteran's unit, while he was in Vietnam, or soon after.  His allegations are therefore entirely consistent with the documentary evidence from unit records.  He is not required to prove every particular of his stressor allegations.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran did come under enemy fire in Vietnam.  Actual stressors are established.

Second, even if the events were not clearly shown, regulations provide that the fear of hostile enemy action can constitute a stressor sufficient to support a diagnosis of PTSD, reflecting the mental strain of being present in a combat zone even if not actively engaged in combat.  38 C.F.R. § 3.304(f)(3).  The Veteran's Vietnam service certainly qualifies as such, and he has repeatedly described his quite realistic fears while present there.  The Board notes that a medical opinion regarding the sufficiency of such a stressor to establish a diagnosis of PTSD is required.

Therefore, a new VA examination that fully considers the occurrence of a stressor event, and the sufficiency of those stressors, is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is notified that while on active duty, the Veteran sustained repetitive traumas to his left and right knees from climbing trees and telephone poles, as well as from hard landings when descending from such.

The examiner must identify all current disabilities of the left and right knees, and for each, must opine as to whether such is at least as likely as not caused or aggravated by service.  The examiner must address the presence of pain in the knees, and describe any functional impairment due to such.  If the pain cannot be associated with a diagnosed disability, such must be clearly stated.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed knee disabilities.

2.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is informed that noise exposure in service, from small arms fire, explosions, and heavy equipment is established; the noise exposure was sufficient to result in service-connected tinnitus.

The examiner must opine as to whether any currently diagnosed hearing loss disability is at least as likely as not caused or aggravated by in-service noise exposure.  Discussion must include both the competent and credible lay statements of the Veteran as well as contemporaneous medical records.  With regard to the records, the examiner is reminded of the need to convert in-service audiometries to the current ISO/ANSI standard for comparison with current findings.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

3.  Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is informed that stressor events, in the form of receiving small arms fire in Vietnam, are conceded.  The examiner should also consider whether allegations of fears of hostile enemy action in Vietnam constitute adequate stressors for purposes of diagnosing PTSD.

The examiner must identify all current psychiatric disorders; the presence of PTSD, depression, and anxiety should be specifically discussed.  The examiner must then opine as to whether it is at least as likely as not that any diagnosed condition is caused or aggravated by military service, to include the occurrence of the established stressor events.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


